Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Examiner’s amendment
Authorization for this examiner’s amendment was given in an interview with Pamela Jeppson on 05/21/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                          Amendment to the claims
1. (Currently amended) A method comprising:
managing downloading digital content available by progressive downloading from a contents server in a communication network, said contents server being accessible by a downloading device distinct from the server via a service gateway of a local area network including a first terminal and a second terminal, the downloading device being selectable by each of the first terminal and the second terminal, said downloading device being able to download only one content at a time and playback the content on a single device, wherein the managing comprises the following acts performed by the downloading device:
first request for progressive downloading of a first digital content originating from the first terminal selecting the downloading device, said request containing the address of said first digital content; 
downloading the first digital content requested by the first terminal;
reception of a second request for progressive downloading of a second digital content originating from the second terminal selecting the downloading device while the first digital content downloading is in progress, said request containing the address of said second digital content; 
obtaining rights relating to the first and second terminals on the downloading device, comprising at least one priority datum of the first terminal and of the second terminal, said data relating to a priority of use of the downloading device; 
comparison of the priority datum of the first terminal with the priority datum of the second terminal, so as to define the terminal having priority;
if the priority datum of the second terminal is greater than the priority datum of the first terminal, downloading the second digital content requested by the second terminal;
wherein a unique association is defined between either the first terminal or the second terminal, referred to as a master terminal, and the downloading device;
wherein the reception of the second request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the second request.



3. (Previously presented) The method for managing downloading as claimed in claim 1, wherein the act of obtaining rights is preceded by the act of assigning a highest priority to said master terminal.

4. (Previously presented) The method as claimed in claim 3, wherein the obtaining act is carried out only if the second terminal originating the second request is a terminal other than the master terminal.

5. (Previously presented) The method as claimed in claim 3, wherein the downloading is preceded by a notification to the master terminal.

6. (Currently amended) A method comprising:
managing rights of a first terminal or a second terminal on a downloading device for downloading a digital content available by progressive downloading from a contents server in a communication network, said server being accessible by the downloading device distinct from the server via a service gateway of a local area network including the first terminal and the second terminal, said downloading device being able to download only one content at a time and playback the content on a single device, and said downloading device being selectable by 
creating a file of user rights containing: 
an association between the downloading device and one of the first terminal and the second terminal referred to as a master terminal; 
the rights of the user terminals, including the first and second terminals, on the downloading device, 
wherein the rights of the user terminals include at least one priority datum of at least one terminal, so as to define between two terminals the terminal having priority in use of the device, 
a highest priority being associated with the master terminal, and
providing the at least one priority datum to the downloading device upon a read initiated by the downloading device in response to a reception of a request for progressive downloading of digital content originating from at least one of the first and second terminals while downloading to at least one of the first and second terminals is in progress, the request containing the address of said digital content;
wherein the reception of the request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the request from the second terminal.

7. (Currently amended) A downloading device comprising: 
a non-transitory computer-readable medium comprising instructions stored thereon; and

managing downloading for progressive downloading of a digital content available on a contents server in a communication network, said contents server being accessible by the downloading device distinct from the server via a service gateway of a local area network including a first terminal and a second terminal, the downloading device being selectable by each of the first terminal and the second terminal, said downloading device being able to download only one content at a time and playback the content on a single device, wherein the managing comprises:
receiving a first request for progressive downloading of a first digital content originating from the first terminal selecting the downloading device; 
downloading the first digital content requested by the first terminal, said request containing the address of said first digital content;
receiving a second request for progressive downloading of a second digital content originating from the second terminal selecting the downloading device while the first digital content downloading is in progress, said request containing the address of said second digital content; 
obtaining rights relating to the first and second terminals on the downloading device, comprising at least one priority datum of the first terminal and of the second terminal, said data relating to a priority of use of the downloading device; 
comparing the priority datum of the first terminal with the priority datum of the second terminal so as to define the terminal having priority in the use of the downloading device; 
if the priority datum of the second terminal is greater than the priority datum of the first terminal, downloading the second digital content requested by the second terminal;
either the first terminal or the second terminal, referred to as the master terminal, and the downloading device;
wherein the reception of the second request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the second request.

8. (Previously Presented) An electronic key including a device for managing downloading as claimed in claim 7.

9. (Currently amended) A device comprising:
a non-transitory computer-readable medium comprising instructions stored thereon; and
a processor configured by the instructions to perform acts comprising:
managing rights of a first terminal or a second terminal on a downloading device for downloading a digital content available by progressive downloading from a contents server in a communication network, said server being accessible by the downloading device distinct from the server via a service gateway of a local area network including the first terminal and the second terminal, and said downloading device being able to download only one content at a time and playback the content on a single device, and said downloading device being selectable by the first terminal and the second terminal, wherein the managing comprises:
creating a file of user rights containing: 
an association between the downloading device and one of the first terminal and the second terminal referred to as a master terminal;

wherein the rights of the user terminals include at least one priority datum, so as to define between two terminals the terminal having priority in use of the device, 
a highest priority being associated with the master terminal, and
providing the at least one priority datum to the downloading device upon a read initiated by the downloading device in response to a reception of a request for progressive downloading of digital content originating from at least one of the first and second terminals while downloading to at least one of the first and second terminal is in progress, the request containing the address of said digital content;
wherein the reception of the request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the request from the second terminal.
 
10. ( Currently Canceled).

11. (Previously Presented) A service gateway including the device for managing rights defined in claim 9.

12. (Previously Canceled). 

13. (Previously Canceled).

14. ( Previously Canceled).
                                                     Allowable Subject Matter
Claims 1-9; 11 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“ the downloading device being selectable by each of the first terminal and the second terminal, said downloading device being able to download only one content at a time and playback the content on a single device, wherein the managing comprises the following acts performed by the downloading device:
reception of a first request for progressive downloading of a first digital content originating from the first terminal selecting the downloading device, said request containing the address of said first digital content; 
downloading the first digital content requested by the first terminal;
reception of a second request for progressive downloading of a second digital content originating from the second terminal selecting the downloading device while the first digital content downloading is in progress, said request containing the address of said second digital content; 
obtaining rights relating to the first and second terminals on the downloading device, comprising at least one priority datum of the first terminal and of the second terminal, said data relating to a priority of use of the downloading device; 

if the priority datum of the second terminal is greater than the priority datum of the first terminal, downloading the second digital content requested by the second terminal;
wherein a unique association is defined between either the first terminal or the second terminal, referred to as a master terminal, and the downloading device;
wherein the reception of the second request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the second request” as recited in claim 1.

“said downloading device being able to download only one content at a time and playback the content on a single device, and said downloading device being selectable by the first terminal and the second terminal, wherein the managing comprises the following acts performed by a managing device:
creating a file of user rights containing: 
an association between the downloading device and one of the first terminal and the second terminal referred to as a master terminal; 
the rights of the user terminals, including the first and second terminals, on the downloading device, 

a highest priority being associated with the master terminal, and
providing the at least one priority datum to the downloading device upon a read initiated by the downloading device in response to a reception of a request for progressive downloading of digital content originating from at least one of the first and second terminals while downloading to at least one of the first and second terminals is in progress, the request containing the address of said digital content;
wherein the reception of the request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the request from the second terminal” as recited in claim 6.

“said downloading device being able to download only one content at a time and playback the content on a single device, wherein the managing comprises:
receiving a first request for progressive downloading of a first digital content originating from the first terminal selecting the downloading device; 
downloading the first digital content requested by the first terminal, said request containing the address of said first digital content;
second request for progressive downloading of a second digital content originating from the second terminal selecting the downloading device while the first digital content downloading is in progress, said request containing the address of said second digital content; 
obtaining rights relating to the first and second terminals on the downloading device, comprising at least one priority datum of the first terminal and of the second terminal, said data relating to a priority of use of the downloading device; 
comparing the priority datum of the first terminal with the priority datum of the second terminal so as to define the terminal having priority in the use of the downloading device; 
if the priority datum of the second terminal is greater than the priority datum of the first terminal, downloading the second digital content requested by the second terminal;
wherein a unique association is defined between either the first terminal or the second terminal, referred to as the master terminal, and the downloading device;
wherein the reception of the second request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the second request” as recited in claim 7.

“ said downloading device being able to download only one content at a time and playback the content on a single device, and said downloading device being selectable by the first terminal and the second terminal, wherein the managing comprises:
creating a file of user rights containing: 
one of the first terminal and the second terminal referred to as a master terminal;
the rights of the user terminals, including the first and second terminals, on the downloading device; 
wherein the rights of the user terminals include at least one priority datum, so as to define between two terminals the terminal having priority in use of the device, 
a highest priority being associated with the master terminal, and
providing the at least one priority datum to the downloading device upon a read initiated by the downloading device in response to a reception of a request for progressive downloading of digital content originating from at least one of the first and second terminals while downloading to at least one of the first and second terminal is in progress, the request containing the address of said digital content;
wherein the reception of the request for progressive downloading on the downloading device is followed by, if the first terminal is the master terminal, sending a message to the first terminal in order for the master terminal to accept or refuse the request from the second terminal” as recited in claim 9.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                              Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425